Citation Nr: 0719700	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-33 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which denied a 
claim for service connection for PTSD.

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Fort Harrison, Montana RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  At this hearing, additional evidence was 
received and RO review was waived.  As such, the new evidence 
will be reviewed in the following decision.  38 U.S.C.A. 
§ 20.1304.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence does 
not reveal that the veteran has PTSD. 

2.  The veteran did not engage in combat. 

3.  There is no credible supporting evidence showing that the 
claimed in-service stressors occurred. 


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated January 2005 and October 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The January 2005 and October 2005 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The veteran was provided a PTSD questionnaire, which he 
submitted in March 2004, and a separate form on which to 
describe the stressful incident, which he did not return.  In 
addition, the August 2005 Statement of the Case specifically 
notified the veteran of the regulations which address the 
requirements for service connection of PTSD and verification 
of a personal assault stressor.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran underwent a VA examination in December 2005. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.             
§3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.        
§3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2006).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

In matter before the Board, the veteran does not allege that 
he served in combat or that combat exposure is one of his 
stressors.  The record also reflects that he has never 
received any awards or decorations indicative of combat, and 
there is nothing in his service records suggesting that he 
ever served in combat.  Consequently, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.  
Therefore, in order for service connection for PTSD to be 
awarded, his claimed stressors must be corroborated.

The veteran identifies a specific stressor incident as the 
primary cause of his alleged PTSD.  The veteran claims he was 
assaulted by other marines from his unit while sleeping.  See 
Travel Board hearing transcript, May 2006.  He claims he was 
beaten badly and believes that his ribs were broken.  Id.  He 
did not seek medical attention or inform anyone about this 
incident for fear of his own life.  Id.  In addition, during 
the assault, he was covered by a blanket and a pillow and, 
therefore, could not have identified his attackers.  Id.  The 
veteran also claims that throughout his active duty service 
he was the subject of ridicule by his fellow marines and 
mocked for his size.  See Travel Board hearing transcript, 
May 2006.  

The pertinent regulation provides that if PTSD is based on 
in-service assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes following the claimed assault 
can also be used as relevant evidence.  See 38 C.F.R. § 
3.304(f)(3) (2006).

The Board notes that the majority of the veteran's evidence 
consists of his statements and testimony that focuses on 
allegations of verbal abuse and a specific incident of 
physical abuse that he believes he suffered as a result of 
his small stature.  For example, he reported that, in 
addition to being assaulted during the night, oftentimes he 
was verbally ridiculed while trying to sleep.  See Veteran's 
Statement, March 2005.  He states he was sent to special 
training for motivation, at which he claims he faced extreme 
mental and physical abuse.  Id.  The Board notes that such 
allegations are particularly difficult to verify, given that 
the veteran states to have made no reports of this 
mistreatment during service. 

As mentioned above, other evidence may be submitted as 
articulated in 38 C.F.R. 
§ 3.304(f)(3) in order to verify the veteran's alleged 
personal assault stressor incident.  The veteran was informed 
in the October 2005 VCAA letter of possible evidence or 
statements that could be submitted which could help to verify 
his stressor event.  At the May 2006 hearing, he was again 
asked for any letters he might have written home at the time 
of the incident which would refer to the event.  The only 
evidence submitted were current statements made by the 
veteran's brothers recounting their recollection of being 
informed of the incident at the time it occurred.  None of 
the submitted evidence was contemporaneous to the alleged 
event.    

In support of his contention that he suffers from PTSD, the 
veteran has submitted private treatment records along with 
his VA Medical Center (VAMC) treatment records and a December 
2005 VA examination report.  The veteran was diagnosed with 
chronic PTSD at Western Montana Mental Health Center, where 
he sought treatment from April 2004 to May 2006.  See Western 
Montana Mental Health Center treatment records, May 2006.  
The veteran also visited the Gallatin Mental Health Center, 
where he was diagnosed with and treated for PTSD from 2004 to 
2005.  
       
In regards to the veteran's VAMC treatment, he visited the 
Fort Harrison VAMC consistently in 2004 and 2005.  In May 
2004, PTSD was ruled out as a possible diagnosis.  See Fort 
Harrison VAMC treatment records, May 2004.  

In December 2005, the veteran underwent a VA examination at 
the Fort Harrison VAMC.  The examining physician opined that 
the "possibility of post-traumatic stress disorder exists 
but could not be firmly diagnosed."  See VA examination 
report, December 2005.  The physician later added an addendum 
in which he stated that, after a full review of the entire 
record, a diagnosis of PTSD is not supported.  See VA 
examination report addendum, February 2006.   

The Board acknowledges that the veteran's treatment records 
are inconsistent in that the veteran is sometimes diagnosed 
with PTSD, at other times he is noted to have a possible 
diagnosis of PTSD, and at other times, no diagnosis or 
history of PTSD is indicated at all.  The Board places the 
most probative weight on the December 2005 opinion by the VA 
physician, who stated that, after thoroughly examining the 
veteran and the claims folder, his symptoms are inconsistent 
with some of his nightmares, given that he was never sent to 
Vietnam.  The physician stated that the veteran has elements 
of depression or anxiety, rather than PTSD.  However, to 
relate these feelings of depression or anxiety to the 
veteran's military service would be speculative.  The opinion 
of this physician is supported by the opinion of another VA 
physician, who ruled out a diagnosis of PTSD upon examination 
in May 2004.  

The Board notes the private physician's statements that the 
veteran appears to have PTSD as a result of secondary trauma 
from hearing stories about Vietnam and the veteran's own 
experiences in bootcamp.  See Western Montana Mental Health 
Center treatment records, January 2005.  However, the mere 
recitation of a veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  In 
addition, medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant). 

While the Board recognizes the veteran's sincere belief in 
his claim, the most probative evidence establishes that he 
does not have a current diagnosis of PTSD;  there is no 
competent evidence corroborating the veteran's account of the 
stressor incident, as indicated under 38 C.F.R. § 
3.304(f)(3); and there is no competent evidence relating the 
veteran's alleged PTSD to his military service.  Without a 
connection between a current disability and an in-service 
stressor incident, the claim must fail.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


